  Case 18-00823       Doc 1     Filed 10/03/18    Entered 10/03/18 09:41:22        Desc Main
                                   Document       Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: MURIEL CURRIE-WILLIAMS                     )
                                                  )    CASE NO. 18-18369
                              Debtor.             )
                                                  )
************************************              )
                                                  )
STEVEN ANTON,                                     )
                                                  )
                              Plaintiff,          )
                                                  )
         v.                                       )    Adversary No.
                                                  )
MURIEL CURRIE-WILLIAMS,                           )
                                                  )
                              Defendant.          )

              COMPLAINT TO DEEM CERTAIN DEBT NONDISCHARGEABLE

       COMES NOW Steven Anton (“Anton”), by counsel, and respectfully requests that the
Court issue an ORDER declaring that a certain debt owed to Anton in an amount totaling
$19,023.70 as of September 6, 2018, plus court costs, post-judgment interest at the statutory rate
constitutes a money judgment against Debtor, Muriel Currie-Williams (“Debtor”) that cannot be
discharged pursuant to 11 U.S.C. §523(a)(2) or 11 U.S.C. § 523(a)(6), and in support thereof,
states as follows:
1. Anton, a Creditor in the Bankruptcy in the above-captioned cause of action, resides in and
   conducts business in the State of Indiana, and is a Plaintiff filing his Complaint to determine
   dischargeability under 11 U.S.C. §§ 523(a)(2) or 11 U.S.C. § 523(a)(6).
2. Debtor resides in Cook County, Illinois, and is the Debtor in this Chapter 13 bankruptcy case,
   by virtue of her Voluntary Petition for Relief under Chapter 13 of the Bankruptcy Code
   which is pending under case number 18-18369.
3. This is a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2).
4. This adversary proceeding arises in and relates to the Debtor’s Chapter 13 case. This Court
   has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157 and 1334.
5. Venue of this action is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1409.
  Case 18-00823         Doc 1    Filed 10/03/18      Entered 10/03/18 09:41:22      Desc Main
                                    Document         Page 2 of 2


6. This adversary proceeding is brought in accordance with Bankruptcy Rule 7001, and seeks a
   determination that the Debtor owes a debt to the Plaintiff that is excepted from discharge
   under 11 U.S.C. § 523(a)(2), 11 U.S.C. § 523(a)(4) or 11 U.S.C. § 523(a)(6).
7. On March 21, 2017, Anton obtained a judgment against Debtor for, among other reasons,
   conversion of unreturned personal property and check deception in the original amount of
   $17,033.78, plus court costs and post-judgment interest at the statutory rate filed a case in the
   Lake Superior Court, County Division, against Iyana Simmons under case number 45C01-
   1409-PL-00097 (“Judgment”) (A true and accurate copy of said judgment is attached herein
   as “Exhibit A”)
8. The judgment was fully litigated between Anton and Debtor through a bench trial.
9. Conversion and check deception are types of fraud that are nondischargeable pursuant to 11
   USC §523(a).
10. As a result of the foregoing, the Judgment is nondischargeable and debtor should be
   collaterally estopped from arguing otherwise.
11. Pursuant to Indiana law, judgments predicated on criminal acts such as conversion or check
   deception are entitled to a recovery of attorney fees.
12. The entire amount of an obligation that is tainted by fraud is excepted from discharge by 11
   U.S.C. § 523(a)(2), U.S.C. § 523(a)(4) or 11 U.S.C. § 523(a)(6).
       WHEREFORE, Anton, by counsel, respectfully requests that the Judgment against
Debtor be excepted from Discharge, for an award of court costs and attorney fees for bringing
this matter, and for all other relief just and proper in the premises.
                                                       /s/ Jonathan Petersen
                                                       Law Office of Jonathan Petersen
                                                       1544 - 45th Avenue Suite # 3
                                                       Munster, IN 46321
                                                       Office:     (219) 803-4550
                                                       Facsimile: (219) 933-6557




THIS IS A COMMUNICATION FROM A DEBT COLLECTOR. THIS IS AN
ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE
USED FOR THAT PURPOSE.
2|Page
